Citation Nr: 0021803	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to March 
1946.



This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not show that the veteran is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or that he is a patient in an 
nursing home because of mental or physical disability

3.  The evidence does not show that the veteran is unable to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; has a frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; is 
unable to feed himself through loss of coordination of upper 
extremities or through extreme weakness; is unable to attend 
to the wants of nature; has any incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment; or is bedridden such that his 
disabilities actually require him to remain in bed.

4.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, nor does the evidence show 
that the veteran is substantially confined to his dwelling 
and the immediate premises.



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of the need for aid and attendance or by reason of 
being housebound are not met.  38 U.S.C.A. §§ 1155, 1521, 
5107 (West 1991); 38 C.F.R. § 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he meets the criteria for 
entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

A veteran will be considered to be in need of aid and 
attendance when found to be so helpless or so nearly helpless 
as to require the regular aid and attendance of another 
person.  A veteran will be considered to be in need of 
regular aid and attendance if he (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 5 
degrees or less, (2) is a patient in an nursing home because 
of mental or physical disability, or (3) establishes the 
factual need for aid and attendance pursuant to 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(b)-(c) (1999).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination where bedridden is that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1999).

The veteran's pension shall be paid at the housebound rate if 
in addition to having a single permanent disability rated 100 
percent disabling, the veteran (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises, or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d) (1999).

A September 1994 VA general medical examination shows that 
the veteran was 73 years old and complained of intermittent 
tiredness and aching low back pain.  He had no other recent 
complaints.  The veteran was a chronically ill looking male.  
Carriage and posture were good.  Gait was normal.  He had 
numerous moles and a surgical scar on the left shoulder.  His 
blood pressures were 146/104, 150/108, and 148/108.  The 
veteran was taking medication for hypertension.  The veteran 
had a midline inferior abdominal surgical appendectomy scar.  
Lumbar spine movement was flexion to 55 degrees, backward 
extension to 22 degrees, lateral flexion to 22 degrees, and 
rotation to 26 degrees.  The examiner diagnosed postoperative 
partial colon resection and colostomy closure for colonic 
diverticulitis and perforated colonic diverticula, 
postoperative appendectomy, hypertension, diabetes mellitus, 
and residuals of a back injury.  An accompanying radiology 
report of X-rays of the lumbar spine shows a diagnosis of 
degenerative changes of the lumbar spine with narrowing of 
the interspace between L1-L2, L2-L3, and L3-L4.  That report 
also notes a calcified abdominal aorta with suggestion of 
possible dilation and possibly aneurysmal dilation measuring 
approximately four centimeters at its widest diameter.

A September 1994 VA mental disorders examination shows that 
the veteran denied any psychiatric problems.  The veteran 
denied depression.  The veteran was oriented times three.  
Sensorium was clear.  He was dressed neatly and 
appropriately.  He was polite and courteous.  He denied 
paranoia.  He denied any problem with thoughts of suicide or 
homicide.  His mood was euthymic.  His remote and recent 
memory was intact.  His concentration and attention span were 
with normal limits.  He was able to remember three objects in 
five minutes.  He showed no evidence of any cognitive 
impairment other than mild aging, with no evidence of 
dementia.  The examiner did not diagnose any emotional 
impairment.

A September 1994 VA visual examination shows that the veteran 
took pills and eye drops for glaucoma.  His visual acuity was 
20/30 in the right eye and 20/30 in the left eye.

In a June 1998 letter, the veteran's daughter stated that she 
had been assisting him since major surgery in April 1986.  
She stated that he was not able to make decisions for himself 
and lived in the past.  He did not seem to understand the 
world today.  She complained that people take advantage of 
elderly people.  She stated that he could not survive alone 
in today's world.  She prepared his meals, shopped for him, 
did his bookkeeping, and oversaw all his other needs.  She 
felt that he could not protect himself from the hazards and 
dangers of his environment.

An October 1998 VA brain and spinal cord examination shows 
that the veteran as 77 years old and had no neurological 
problems.  He denied any history of stroke or seizure.  He 
had a history of head injury.  There was no history of 
Parkinson's disease or multiple sclerosis.  He indicated that 
his memory was fairly good.  He reported that he lived by 
himself and took care of himself.  He cleaned his own house 
and cut his grass.  He was dependent upon his daughter to 
deliver him meals.  He stated that he managed his own 
affairs, however he indicated that the money usually ran out 
before the end of the month.  He stated that he had good 
social support and this had not caused him any distress.  His 
medical history was significant for diabetes, hypertension, 
glaucoma, hypercholesterolemia, and abdominal aortic 
aneurysm.  Memory was zero out of three at five minutes.  It 
was two out of three with prompting.  The veteran performed 
well on changing sets.  His constructions were impaired 
including poor performance on making a clock and reproducing 
a geometric diagram.  He had impaired naming.  His 
interpretation of proverbs was concrete.  The veteran had a 
slightly broad-based gait.  He had impaired tandem gait.  
Motor examination revealed no weakness in any of his 
extremities.  Coordination was normal.  The examiner provided 
an impression that the veteran had what appeared to be a 
fairly typical Alzheimer's disease.  His deficits in mental 
status were negligible according to the veteran, however the 
examiner felt that the veteran was minimizing his symptoms 
and that his mental status was moderately impaired.  The 
examiner opined that the veteran was competent to manage his 
own affairs at the time of the examination, but his ability 
to do so appeared marginal and that, "he may not be able to 
do so for much longer."

An October 1998 VA eye examination shows that the veteran had 
a history of chronic mild glaucoma of both eyes.  He took 
Betoptics eye drops twice daily and Xalatan at night in both 
eyes.  Glasses were worn for reading only.  He had a history 
of diabetes for 15 years and took Glucotrol.  Visual acuity 
in the right eye was 20/30.  Visual acuity in the left eye 
was 20/60.  The corneas were clear.  The lenses were within 
normal limits for age.  The examiner provided an impression 
of refractive error presbyopia corrected to 20/30 in the 
right eye and 20/60 in the left eye.  The examiner also 
provided an impression of chronic glaucoma in both eyes.  The 
veteran was visually qualified for routine daily activities 
at home and work.  The condition in both eyes was permanent 
and stable.  The examiner noted that the veteran failed to 
report for a visual field examination.

An October 1998 VA general medical examination shows that the 
veteran was 77 years old.  He was diagnosed with an abdominal 
aortic aneurysm three years prior and it was being observed.  
He reported that his colon ruptured in 1986 requiring 
emergency surgery.  He had to wear a colostomy for a while 
and then had it closed.  The presumed etiology was colonic 
diverticulitis.  He reported that since the surgery he had 
rectal urgency and at times had incontinence.  He stated that 
he was pushed down by another soldier in service and injured 
his back and that it still hurt at times with certain 
movements.  The veteran reported that he was diagnosed with 
diabetes two to three years prior and he had known of 
hypertension for four to five years.  He reported an elevated 
cholesterol reading for three to four years and glaucoma for 
three to four years.  The veteran was using eye drops, 
Glucotrol, Gemfibrozil, and Cardura.  He quit tobacco in 1987 
and drank only one drink every one to two weeks.  He reported 
occasional heart palpitations but had not been specifically 
diagnosed with any heart disease.  He didn't have any chest 
pain or shortness of breath.  He was unaware of having been 
diagnosed with lung disease, epilepsy, liver disease, ulcer 
disease, or kidney disease.  Blood pressures were 180/95 
sitting and supine and 170/95 standing.  The veteran was 
right hand dominant.  Posture and gait were generally normal.  
His skin showed multiple nevi.  Examination of the lymphatic 
and hemic systems and head and face was negative.  Pupils 
were equal.  Tympanic membranes were cerumen filled.  Nose, 
sinus, mouth, and throat examination noted much prior dental 
work.  His neck was supple.  His chest had diminished breath 
sounds.  Lungs were clear.  His heart had regular rate with 
nor murmurs, gallops, or rubs.  There was no displaced point 
of maximal impulse.  There was no edema of the extremities, 
but the extremities revealed multiple spider veins.  Abdomen 
was obese and nontender with surgical scar present.  
Genitalia were normal.  Prostate was soft and nontender.  He 
was capable of lumbosacral spine forward flexion to 85 
degrees, backwards extension to 20 degrees, left and right 
lateral flexion to 30 degrees, and left and right rotation to 
35 degrees.  Endocrine examination was negative.  Cranial 
nerves II through XII were grossly intact.  The veteran was 
oriented times three.  Psychiatric examination showed that 
the veteran was pleasant and cooperative.  The examiner felt 
that he could manage his benefit payments.  The 
electrocardiogram showed a T wave abnormality, considered due 
to lateral ischemia.

The examiner noted that the veteran drove himself to the 
examination.  He was not hospitalized or permanently 
bedridden.  He was not legally blind.  He could manage his 
benefits payments.  The veteran reported that he lived alone 
and took care of all of his activities of daily living.  
Because of his prior bowel surgery, he had bowel urgency and 
at times incontinence.  He reported that he left home daily 
to take a walk.  He could walk two miles without a mechanical 
aid.  The examiner provided diagnoses of status post colonic 
surgeries for ruptured diverticuli; diabetes mellitus type 
II; history of abdominal aortic aneurysm; hypertension; 
status post appendectomy; status post trauma to the lumbar 
spine; glaucoma; and history of hypercholesterolemia.  An 
accompanying radiology report provided diagnoses of 
hepatomegaly, with diffuse increase in echogenicity of the 
liver most likely due to cirrhosis versus fatty change; 
simple cysts in the kidneys; splenomegaly; and an abdominal 
aortic aneurysm measuring 3.5 centimeters in greatest 
diameter.

An October 1998 VA mental disorders examination shows that 
the veteran denied knowing why he had been referred to a 
psychiatrist.  He reported that his mood was up and down but 
normal for him and he was able to enjoy himself more days 
than not.  He usually felt rested on awakening although he 
said one or two days per week he might find it difficult to 
get out of bed.  He denied any history of staying in bed all 
day ever.  He reported that he cut his own grass and went for 
a walk each morning to exercise.  He drove himself to the 
examination.  He visited his daughter in a nearby town by 
driving himself there about once per week.  He reported that 
his concentration and energy were both good.  Mental status 
examination showed that the veteran was clean and neat in 
appearance.  His thought processes were goal directed.  His 
thought content was negative for suicidal or homicidal 
ideation and negative for auditory or visual hallucinations.  
No evidence of delusions or ideas of reference was noted.  
His speech was normal in rate and volume.  His mood was 
euthymic.  His affect was full range and appropriate to the 
content of his speech.  His judgment and insight were intact.  
He was alert and fully oriented.  His short term memory was 
intact with three words out of three remembered at zero 
minutes and at three minutes.  His long term memory was 
basically intact with the ability to name the current 
president and some previous presidents, although he couldn't 
name them in order.  He knew there were twenty nickels in a 
dollar.  His proverb interpretations were mildly concrete.  
He was quite concrete on similarities.  The examiner found no 
psychiatric diagnosis.  The examiner noted that the veteran 
had some days when it was difficult to get himself to be as 
active as other days.  The examiner assigned a global 
assessment of functioning of 60, which was also the highest 
in the previous year.

The Board finds that none of the veteran's disabilities 
warrant an evaluation of 100 percent, nor do the veteran's 
disabilities in combination warrant a disability evaluation 
of 100 percent.  The RO has found the veteran's disabilities 
combined to be 90 percent disabling.  The Board will examine 
the veteran's disabilities to determine whether an increased 
evaluation may be warranted.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The United States Court of Appeals for Veterans 
Claims has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, where the regulations have changed, the 
Board will evaluate the veteran's symptomatology pursuant to 
both the new and old criteria to determine which may be more 
favorable to the veteran.

The RO found the veteran's aortic aneurysm to be 60 percent 
disabling.  Although the veteran's aneurysm does not appear 
to preclude exertion (he walks two miles without aid and mows 
his own lawn), a 60 percent evaluation has assigned by the RO 
which is the evaluation warranted for an aortic aneurysm 
which precludes exertion.  A 100 percent evaluation requires 
that the aortic aneurysm be five centimeters or large in 
diameter, be symptomatic, or be assigned for an indefinite 
period from the date of hospital admission for surgical 
correction.  38 C.F.R. § 4.104, Diagnostic Code 7110 (1999).  
The veteran's aortic aneurysm is less than five centimeters 
in diameter, is not shown to be symptomatic, and the evidence 
does not show he has been hospitalized for correction.  
Therefore, no more than a 60 percent evaluation is 
appropriate.  Pursuant to the previous criteria for the 
evaluation of cardiovascular disabilities, the veteran's 
aortic aneurysm will still warrant no more than a 60 percent 
evaluation as the 100 percent evaluation was awarded after 
establishment of the diagnosis with markedly disabling 
symptoms and for one year after surgical correction.  
38 C.F.R. § 4.104, Diagnostic Code 7110 (1998).  The evidence 
does not show that the veteran has had surgical correction or 
that the aneurysm is markedly disabling.  The veteran is able 
to walk two miles and mow his lawn.  Therefore, the Board 
finds that no more than a 60 percent evaluation is warranted 
pursuant to either set of criteria which are equally 
favorable.

The Board notes that although the RO did not rate the 
disability, an October 1998 VA neurological examination 
diagnosed Alzheimer's disease.  The Board finds that the use 
of only the current criteria is appropriate for the 
evaluation of the veteran's Alzheimer's disease as that 
disability is not shown by the evidence of record prior to 
the October 1998 VA examination.  The Board finds that a 50 
percent evaluation is appropriate for the veteran's 
Alzheimer's disease.

A 50 percent evaluation is warranted for a mental disorder 
where the evidence shows occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A higher evaluation of 70 percent requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (1999).

The Board, evaluating all benefit of the doubt in favor of 
the veteran, finds that the veteran's memory impairment and 
inability to understand complex commands warrant an 
evaluation of 50 percent.  However, the Board finds that the 
veteran does not meet the criteria for a greater evaluation 
as the evidence does not show any of the criteria for that 
higher evaluation.

The veteran has also had colonic surgery, and temporarily had 
a colostomy, although it was closed.  The veteran's 
postoperative partial colon resection and colostomy closure 
due to colonic diverticulitis and perforated colonic 
diverticula has been evaluated as 40 percent disabling by the 
RO.  That is the maximum available disability evaluation for 
that disability.  38 C.F.R. § 4.114, Diagnostic Code 7239 
(1999).

The veteran has complained of a low back injury.  The RO has 
assigned a 20 percent evaluation for residuals of a low back 
injury based on moderate limitation of lumbar spine motion.  
An evaluation greater than 20 percent for a low back injury 
would require that the evidence show vertebral fracture; 
ankylosis of the spine or of the lumbar spine; severe 
limitation of lumbar spine motion; severe recurring 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief; or severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (1999).  The evidence 
does not show that any of those criteria are met.  The 
veteran's range of lumbar spine motion, while somewhat 
limited, does not rise to the level of severe limitation of 
lumbar spine motion.  Therefore, the Board finds that the 
criteria for an evaluation greater than 20 percent for a low 
back injury are not met.

The veteran is also shown to have diabetes mellitus.  The RO 
has assigned a 20 percent evaluation for that disability.  An 
evaluation greater than 20 percent for diabetes mellitus is 
warranted where the evidence shows that the diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).  
Pursuant to previous regulations, an evaluation greater than 
20 percent for diabetes mellitus was warranted where the 
evidence showed moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities, i.e., avoidance of strenuous occupational and 
recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995).  The Board finds that the medical evidence does 
not show that insulin, restricted, diet, and regulation of 
activities are required to control the veteran's diabetes 
mellitus.  The evidence also does not show that a large 
insulin dosage, restricted diet, and avoidance of strenuous 
activities are required for control of the veteran's diabetes 
mellitus.  Therefore, the Board finds that the criteria for 
an evaluation greater than 20 percent for diabetes mellitus 
is not warranted.

The veteran is also shown to have hypertension.  The RO has 
assigned a 10 percent evaluation for that disability.  An 
evaluation greater than 10 percent for hypertension requires 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  The evidence does not show 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Therefore, the Board 
finds that an evaluation greater than 10 percent is not 
warranted for hypertension.

The veteran is also shown to have glaucoma.  The RO has 
assigned a 10 percent evaluation for that disability.  An 
evaluation greater than 10 percent for glaucoma requires 
visual acuity loss or visual field loss greater than 10 
percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6013 
(1999).  The veteran's visual acuity is shown to be 20/30 in 
the right eye and 20/60 in the left eye, which does not 
warrant an evaluation greater than 10 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6071-6079 (1999).  The evidence 
does not show field loss warranting an evaluation greater 
than 10 percent.  38 C.F.R. §§ 4.76-4.77, 4.84a, Diagnostic 
Code 6080 (1999).  Therefore, the Board finds that an 
evaluation greater than 10 percent is not warranted for 
glaucoma.

The veteran is also shown to have moles on the back and 
abdomen and a surgical scar on the left shoulder and 
postoperative appendectomy.  The RO has assigned those 
conditions zero percent evaluations.  An evaluation greater 
than zero percent for scars or moles requires that those 
scars or moles be the result of burns; cause moderate 
disfigurement of the head, face or neck; be poorly nourished 
with repeated ulceration; be tender and painful on objective 
demonstration; or cause limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805, 7819 (1999).  The evidence of record does not 
demonstrate that any of the veteran's scars or moles meets 
the criteria for an evaluation greater than zero percent.

The Board has added a 50 percent evaluation to the veteran's 
nonservice-connected disabilities.  However, that additional 
disability still results in a combined disability evaluation 
of 90 percent.  38 C.F.R. § 4.25 (1999).

The Board finds that the veteran does not meet the criteria 
for special monthly pension by reason of the need for aid and 
attendance.  The Board finds that the evidence does not show 
that the veteran is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, or that the veteran is a patient in an nursing home 
because of mental or physical disability.  However, the 
veteran alleges that the evidence establishes the factual 
need for aid and attendance.

The Board finds that the evidence does not show that the 
veteran is unable to dress or undress himself  or to keep 
himself ordinarily clean and presentable; that there is any 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances; is unable to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; is unable to attend to the wants of nature, or is 
bedridden.  The veteran and his daughter allege that the 
veteran has incapacity, physical and mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  
While the veteran's daughter has alleged such need, the Board 
finds that a need for regular aid and attendance is not shown 
by the medical evidence of record.  The October 1998 VA 
examination found that the veteran was able to manage his own 
affairs, although he may not be able to much longer.  
However, VA does not award benefits prospectively, but upon 
the level of severity shown by the most current evidence.  
The most recent and current evidence shows that the veteran 
is able to manage without regular aid and attendance.  The 
veteran's daughters feels that he is being taken advantage of 
due to his age and states that she must bring his meals every 
day.  However, the evidence shows that the veteran walks 
daily, and drives once per week to visit his daughter.  He 
drove himself to his examinations.  It appears that the 
veteran is able to procure his own meals by driving to obtain 
them if he is unable to prepare them.  The evidence shows 
that the veteran is capable of performing the other 
activities of daily living.  Therefore, the Board finds that 
the evidence does not demonstrate any actual need for regular 
aid and attendance.

The Board finds that the criteria for entitlement to special 
monthly pension by reason of being housebound are not met.  
The Board has evaluated the veteran's disabilities above and 
finds that the veteran does not have a single permanent 
disability rated as 100 percent disabling.  Furthermore, the 
Board finds that the evidence does not show that the veteran 
is substantially confined to his dwelling and the immediate 
premises.  The evidence clearly shows that the veteran drove 
himself to his VA examinations, that he walks up to two miles 
daily, and that he drives once per week to a nearby town to 
visit his daughter.  Therefore, the Board finds that the 
evidence does not show that the veteran is housebound.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound are 
not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.351, 3.352 (1999).


ORDER

Entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

